DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation of claim 1 recites that: wherein the support grounding element is only connected to the panel.
It is however noted that there is no explicit support for this limitation in the specification, including the portion cited by the applicant which does not utilize the word “only”, and further; any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
It is explicitly and unmistakably stated (as one of ordinary skill in the art would understand) in paragraph [0021] of the specification of the present application that:
“Consequently, the support grounding element 12 connects a grounding wire (not shown) to the wall or floor, thereby effectively removing electrical charges otherwise accumulated in the electronic device 2.”
The specification does not present this as an optional feature but as a fundamental function of the “grounding element” and absent a connection to a grounding wire one of ordinary skill in the art would understand that the “grounding element” would not ground or be grounded. As such one of ordinary skill in the art would understand that the “only” limitation added to claim 1 is neither disclosed nor supported in the original disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordin et al. (US 2012/0273438).

Regarding claim 1 Nordin discloses:
An electronic device support capable of grounding, adapted to fix an industrial computer in place (understood by one of ordinary skill in the art as inherent in the device of Nordin from the servers described throughout the specification), the electronic device support comprising: 
a panel (e.g. 15, 40 FIG.2B) for fixing a rear side of the electronic device in place (holding 500 indicated e.g. FIG.2A); and 
a support grounding element (30/35 FIG.2B.) disposed on the panel (described paragraph [0107])
wherein the support ground element is only connected to the panel (e.g. described paragraph [0107]).

Regarding claim 2 Nordin discloses:
the panel has a fixation area (bottom lip with 18 therein FIG.2B) for use in fixing the rear side of the electronic device in place (e.g. door 500 rests on the lip of 15 as indicated FIG.2A), and the support grounding element is located outside the fixation area (30/35 above the ledge of 15 indicated by dotted line(s) FIG.2B).

Regarding claim 3 Nordin discloses:
the support grounding element is positioned proximate to a bottom end of the panel (as indicated e.g. FIG.2B).

Regarding claim 4 Nordin discloses:
the panel is a metallic panel (described e.g. paragraph [0107]), and the electronic device has a metallic casing (described e.g. paragraph [0107]), with the support grounding element being a metallic element (described e.g. paragraph [0107]).

Regarding claim 5 Nordin discloses:
the support grounding element is a protruding rod connected to the panel (as shown e.g. FIG.2B, described e.g. paragraph [0107]).

Regarding claim 6 Nordin discloses:
the electronic device further has a front side (shown e.g. FIG.10A) opposing the rear side (as shown/indicated e.g. FIG.2A), and a computer host grounding element is disposed on the front side (grounding through 400 described extensively paragraphs [0131]-{0134]).

Response to Arguments
Applicant's arguments filed 2022-09-07 have been fully considered but they are not persuasive. The action above points out where the prior art of record discloses the limitations added in amendment.
Regarding applicant arguments with respect to the “adapted to fix an industrial computer” limitation:
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). (MPEP 2114)
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (MPEP 2114)
One of ordinary skill in the art would understand/have understood that the “adapted to” limitation is inherently disclosed by the prior art as the prior art discloses fixing a computer (i.e. server) in place.
In addition:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)(MPEP 2114). The addition of “industrial computer” does nothing to change the limitations of the claimed invention which are set forth fully and intrinsically in the body of the claim.
Regarding applicants arguments with regards to the negative limitation added in amendment:
It must be noted that no such limitation appears in the cited paragraph [0016], and at least paragraph [0021] of the present application is quite clear in the necessity of grounding element 12 being connected to a grounding wire in order to fulfil the grounding function of the grounding element, and so one of ordinary skill in the art would understand the grounding element being connected to only panel 11 is neither disclosed nor supported by the present specification when the disclosure is properly considered.
In addition the prior art discloses the argued “only” limitation for the reasons pointed out in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

                                                                                                                                                                                                 
/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841